1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     CHARLES ADAMS,                                     CASE NO. 18cv2474-LAB (MSB)
11
                                         Plaintiff,
12                                                      ORDER OF DISMISSAL
                          vs.
13
     PALOMAR COLLEGE,
14
                                      Defendant.
15
16
            On March 5, 2019, this Court ordered Plaintiff Charles Adams to show cause
17
     (“OSC”) why his case against Palomar College should not be dismissed for lack of federal
18
     jurisdiction. Dkt. 7. Adams partially responded on April 2, 2019, requesting that the Court
19
     transfer the case under 28 U.S.C. § 1631, which permits a district court lacking jurisdiction
20
     to transfer a case to another district court where jurisdiction would be proper. He also
21
     requested an extension of time to respond to the OSC through May 3, 2019, which the
22
     Court granted.
23
            May 3, 2019 has come and gone, but Adams still has not responded to the OSC.
24
     Instead, he has again filed a motion to have the case transferred to a different court. See
25
     Dkt. 12 (styled as a First Amended Complaint). He does not explain where the case
26
     should be transferred or why jurisdiction would be proper there. As explained in the
27
     Court’s previous order, the chief issue (and the reason the Court issued an OSC in the
28



                                                  -1-
1    first place) is that Adams’ claims do not give rise to federal jurisdiction, so the case cannot
2    be saved simply by transfer to a different federal court. The Court DENIES Adams’ motion
3    to transfer and DISMISSES THIS CASE WITHOUT PREJUDICE for lack of federal
4    jurisdiction. Adams is free to pursue his case in state court or in another court where
5    jurisdiction is proper.
6           IT IS SO ORDERED.
7    Dated: May 10, 2019
8                                                   HONORABLE LARRY ALAN BURNS
                                                    Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
